DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/16/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments 
No arguments is presented with RCE, and the latest arguments were presented on 02/26/2021. Applicant’s arguments and amendments filed on 02/26/2021, with respect to claims 1-17 have been fully considered and persuasive. Due to the current amendment to the Claims and persuasive arguments, the rejections under U.S.C. 103 are withdrawn. Therefore, the rejections addressed in the previous office action has been withdrawn and claims 1-17 are allowed.



Allowable Subject Matter
Claims 1-17 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior arts of the record do not teach or fairly suggest an encapsulation device for operating a sensor in an explosive atmosphere, the encapsulation device comprising, in combination with the other recited elements, a quenching volume arranged to extend along an inner side of the protective housing and filled with a filling material, the quenching volume at least partially surrounding the receiving space; and a gas-permeable filter element, which is disposed between the quenching volume and the receiving space and bounds the quenching volume with respect to the receiving space. 

With regard to Claim 15, the prior arts of the record do not teach or fairly suggest a method for operating a heatable sensor in an explosive atmosphere, the method comprising, in combination with the other recited steps, a quenching volume arranged to extend along an inner side of the protective housing and filled with a filling material, the quenching volume at least partially surrounding the receiving space, the encapsulation device being configured to distribute and dissipate heat released from the heatable sensor in such a way that, under the intended operating conditions, a highest surface temperature at an outer side of the encapsulation device is lower than a highest surface temperature of the heatable sensor, and a gas-permeable filter element, which is disposed between the quenching volume and the receiving space and bounds the quenching volume with respect to the receiving space.


The most pertinent prior art of record is to Sun et al. (US 6,469,303 B1, cited by the applicant). Sun discloses a method and a system for operating a sensor (fig.1; element 128) in an explosive atmosphere (col.3; lines 57-59), the encapsulation device comprising: a receiving space designed to receive the sensor (shown in fig.1); a protective housing (fig.1; element 128) having at least one gas-permeable wall portion (fig.1; element 120) that permits gas exchange between an interior space of the encapsulation device and an environment of the encapsulation device through the gas-permeable wall portion (col.6; line 15-18). The invention of Sun art, even if modified, does not alone or in combination with the other art of record, teach or fairly suggest the crux of the claimed features mentioned above, and also in combination with all other elements in the independent claims distinguish the present invention(s) from the prior arts.

For these reasons, Claims 1-17 of the claimed invention distinguish themselves from the prior arts on record and therefore are in a condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861